Beck, P. J.
The Court of Appeals certifies the following question involved in this case, upon which it desires instruction from this court: Under section 20 of the act of the General Assembly approved March 28, 1917 (Acts Ex. Sess. 1917, pp. 7, 16), which provides for the seizure and condemnation of "all vehicles and conveyances of every kind and description which are used on any of the public.roads or private ways of this State . . in conveying any liquors or beverages, the sale or possession of which is prohibited by law,” does a mule with its harness, hitched to and *473being used to draw a buggy in which such liquors are being thus conveyed, constitute a part of the conveyance, so as to subject them to seizure and condemnation under the statute ?
We are of the opinion that the mule and its harness, hitched and being used for the purposes indicated in the question, constitute an essential part of the conveyance, so as to subject them to seizure and condemnation under the statute. The following definition of a conveyance is given, among others, in the Century Dictionary: “That by which’ anything is carried or borne along; any instrument of transportation from one place to another.” We think this definition of the word “conveyance” is applicable to the property in question in this case. No elaboration of this proposition is necessary. In fact the motive power by which the vehicle is drawn or propelled is an essential part of the conveyance. It is the very essence of the idea of conveyance. Consequently the question propounded by the Court of Appeals is answered in the affirmative.

All the Justices concur, except Atkinson, J., dissenting.